                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

SIUM AMANIEL #A215-817-554                    CASE NO. 2:20-CV-01488 SEC P

VERSUS                                        JUDGE JAMES D. CAIN, JR.

MICHAEL J. MANUEL                             MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that Amaniel’s habeas petition

be DISMISSED AS MOOT.


       THUS DONE AND SIGNED in Chambers on this 22nd day of June, 2021.




                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
